DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 01/28/2022.  Claims 1–19 are presently pending and are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 8, the “.” at the end of the line should read --;--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman (US20160157414) in view of Wei (“GPS and stereovision based visual odometry: Application to Urban Scene Mapping and Intelligent Vehicle Localization”).
As to claim 1, Ackerman teaches a computing device for steering a vehicle, comprising: 
a processor (see at least Ackerman para 0024 for onboard computer); and 
storage memory storing one or more stored sequences of instructions which, when executed by the processor, cause the processor to (see at least Ackerman para 0024 for onboard computer controlling path of the scout, also see claim 1): 
generate visual odometry (VO) data from image data captured while steering the vehicle between two rows in a field (see at least Ackerman para 0038 for image data identifying two rows in the field; para 0039 for image processing and visual pattern recognition to identity rows, para 0030 for stereovision and visual odometry being used, also see para 0027-0028); 
use the VO data and information about a starting location to identify a position of the vehicle in the two rows of the field (see at least Ackerman para 0028 for localizing the scout within the row using data from sensor 120 and the scout keeps track of its progress along the rows, para 0027 for the scout localizing itself given map of the field including a starting point, also see para 0025 for perception sensor 120, para 0030 for the method uses visual odometry). 
identify an end of row location from the VO data (see at least Ackerman para 0038 for end of row is detected based on vision sensor);
identify an end of row location from global navigation satellite system (GNSS) data from a GNSS receiver located on the vehicle (see at least Ackerman para 0024 for associating farm field grid or global earth grid with GPS and the scout performs computations with farm or GPS grid, para 0027 for localizing scout given a map of the field that includes row widths/lengths, starting point and correlating with a geospatial map of the farm field, i.e. when the scout is at the end, the GPS locations can be identified; also see para 0056 for the scout can translate field coordinates to GPS coordinates).
Ackerman does not teach recalculating the VO data so the end of row location from the VO data corresponds with the end of row location from the GNSS data.
However, in the same field of endeavor, Wei teaches GPS positions are obtained by an on-board GPS receiver and periodically used to adjust the vehicle orientations and positions estimated by stereovision (see at least Wei, Abstract) and the GPS position is used to adjust the stereovision-based trajectory (see at least Wei, Section 6.4.2, Fig. 13, Fig. 14 and related text).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device disclosed by Ackerman to include recalculating the VO data so the end of row location from the VO data corresponds with the end of row location from the GNSS data as disclosed by Wei to provide more accurate locations of surrounding items of interest for better vehicle control.
As to claim 3, Ackerman in view of Wei teaches computing device of claim 1.
Ackerman further teaches wherein the instructions when executed by the processor, further cause the processor to: 
select a turnaround path for steering the vehicle from an end of the two rows to a start next to another row of the field (see at least Ackerman para 0038 for making a turn at end of a row into the next row, para 0030 for the method uses visual odometry); and 
use the recalculated VO data to identify a position of the vehicle while steering the vehicle along the turnaround path (see at least Ackerman para 0038 for generating a driving path based on vision sensor or laser and making a turn at end of a row into the next row, also see para 0028 for identifying location, para 0030 for the method uses visual odometry).
Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Wei as applied to claim 1 above, and further in view of Zhang (“Mapping orchards for autonomous navigation”).
As to claim 2, Ackerman in view of Wei teaches the computing device of claim 1. 
Ackerman further teaches wherein the instructions when executed by the processor, further cause the processor to: 
receive image data identifying the two rows in the field (see at least Ackerman para 0028 for finding the crop row and keep track of its progress along the rows, para 0030 for data input from lidar, stereo vison, i.e. receiving images).
Ackerman does not teach generating lines identifying locations of the two rows in the field; identify a centerline between the lines; and use the centerline as a desired path for steering the vehicle between the two rows in the field.
However, in the same field of endeavor, Zhang teaches the tree rows are represented by two parallel lines (Zhang, page 2, 2nd-3rd paragraphs, also see Fig. 2_right), the vehicle is then commanded to follow the centerline between the final two lines (Zhang, page 2, second paragraph teaches vehicle following centerline between the two lines).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device disclosed by Ackerman and modified by Wei to include generating lines identifying locations of the two rows in the field; identify a centerline between the lines; and use the centerline as a desired path for steering the vehicle between the two rows in the field as disclosed by Zhang to provide better vehicle control between two rows of crops or trees.
Claims 4-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Ball (“Vision based Obstacle Detection and Navigation”), and further in view of Kawasaki (US7542825).
As to claim 4, Ackerman teaches a control system for controlling a vehicle, comprising: 
one or more hardware processors configured to (see at least Ackerman para 0024 for onboard computer controlling path of the scout, also see claim 1): 
receive image data for a row in a field (see at least Ackerman para 0038 for image data identifying two rows in the field; para 0039 image processing); 
generate visual odometry (VO) data from the image data (see at least Ackerman para 0038 for image data identifying two rows in the field; para 0039 for image processing and visual pattern recognition to identity rows, para 0030 for the method being video odometry, also see para 0027-0028); 
use the VO data to identify a position of the vehicle while moving along a path next to the row (see at least Ackerman para 0028 for localizing the scout within the row using data from sensor 120 and the scout keeps track of its progress along the rows, also see para 0025 for perception sensor 120, para 0030 for the method uses visual odometry);
 use the VO data to detect the vehicle reaching an end of the row (see at least Ackerman para 0038 for end of row is detected based on vision sensor), including: 
identify a first possible location using the global navigation satellite system (GNSS) data (see at least Ackerman para 0024 for associating farm field grid or global earth grid with GPS and the scout performs computations with farm or GPS grid, para 0027 for localizing scout given a map of the field that includes row widths/lengths, starting point and correlating with a geospatial map of the farm field, i.e. when the scout is at the end, the GPS locations can be identified; also see para 0056 for the scout can translate field coordinates to GPS coordinates);  
identify for a second different possible location using the VO data (see at least Ackerman para 0038 for end of row is detected based on vision sensor, which is also a different measurement than the GPS data); and 
use the VO data to turn the vehicle around from a first position at the end of the row to a second position at a start of another row (see at least Ackerman para 0038 for reaching the end of a crop row, checking at end of row and making a U-turn into the next row, see para 0030 for visual odometry being used for identifying the scout’s motion).
	Ackerman does not teach a first and a second probability curve.
	However, in the same field of endeavor, Ball teaches determining probability for the end of row location identified from the image data and VO data (Ball, page 1112, section 3.3.1, para 1 teaches image data; page 1113, section 3.3.2, para 1, lines 1-3 teaches novelty is detected by estimating the probability density; page 1113, section 3.3.2, para 1, lines 1-3 teaches novelty is detected by estimating the probability density. VO uses sequence as input, probability calculations in images can be reflected in VO data) and using probability curve to determine the above (Ball, page 1113, section 3.3.2, probability density is probability distribution as a function of location, i.e., probability curve).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Ackerman to include a first and a second probability curve as disclosed by Ball to make proper decision for deciding the end of the rows therefore providing better vehicle control at the end of the rows.
	Ackerman modified by Ball does not teach calculating a combined probability curve from any overlapping ones of the probability curves; and determine the end of row using the calculated combined probability curve.
However, in the same field of endeavor, Kawasaki teaches a data fusion algorithm calculating a combined probabilities and determine a final decision with the by considering all the probability distributions of the multiple input variables, i.e. the first and second probability curves and the combination of the curves for making a final decision (Kawasaki, col 2, line 55- col 3, line 3 teaches probability distribution from different data source such as imaging, positioning, et al, being combined to determine the final result; Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Ackerman and modified by Ball to include calculating a combined probability curve from any overlapping ones of the probability curves; and determine the end of row using the calculated combined probability curve as disclosed by Kawasaki to provide better vehicle control at the end of the rows.
As to claim 5, Ackerman in view of Ball and Kawasaki teaches the control system of claim 4.
Kawasaki further teaches wherein determine the end of the row using the calculated combined probability curve includes comparing the first and second probability curves with the calculated combined probability curve (Kawasaki, col 2, line 55- col 3, line 3 teaches probability distribution from different data source such as imaging, positioning, et al, being combined to determine the final result; Fig. 1).
Therefore, from the teaching of Kawasaki, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to include determining the end of the row using the calculated combined probability curve includes comparing the first and second probability curves with the calculated combined probability curve, as taught by Kawasaki, to provide better and more precise vehicle control at the end of the rows.
As to claim 6, Ackerman in view of Ball and Kawasaki teaches the control system of claim 4.
Ackerman further teaches wherein the one or more hardware processors are further configured to: 
detect an orientation of the vehicle at the end of the row based on the VO data (see at least Ackerman para 0038 for at the end of the row a driving path is generated from the point of an end of the row detection to the next desired row to be traveled by the scout, i.e. path generation is based on the vehicle orientation; para 0030 further teaches visual odometry for monitoring motion of the scout and GPS data for determining scout motion); and 
plan the turn of the vehicle based on the orientation of the vehicle (see at least Ackerman para 0038 for at the end of the row a driving path is generated from the point of an end of the row detection to the next desired row to be traveled by the scout, i.e. path generation is based on the vehicle orientation).
As to claim 7, Ackerman in view of Ball and Kawasaki teaches the control system of claim 4.
Ackerman further teaches wherein the one or more hardware processors are further configured to: 
monitor the image data to detect the end of row (see at least Ackerman para 0038); 
monitor the VO data to detect the end of row (see at least Ackerman, para 0030 for visual odometry can be used for identifying the scout’s motion; para 0038 for checking vehicle at end of a row); 
monitor global navigation satellite system (GNSS) data received from a GNSS receiver to detect the end of row (see at least Ackerman, para 0024 for vehicle identifies own position in the field and from bottom teaches GPS system of the vehicle identifies vehicle location); and 
detect the end of row based on any combination of the image data, VO data, and GNSS data (see at least Ackerman, para 0038 for detecting end of row based on vision sensor or lasers).
As to claim 8, Ackerman in view of Ball and Kawasaki teaches the control system of claim 4.
 Ackerman further teaches wherein the one or more hardware processors are further configured to: 
identify location using GPS (see at least Ackerman para 0024, para 0030).
Ackerman does not teach determining a third probability for a third possible end of row location identified from the image data.
Kawasaki teaches probability distribution indicating likelihood of the respective data values (see at least Kawasaki col 4, lines 1-17).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Ackerman to include determining a third probability for a third possible end of row location identified from the image data as disclosed by Kawasaki to provide better estimation of the variables of interest. 
As to claim 11, Ackerman in view of Ball and Kawasaki teaches the control system of claim 8.
Ball further teaches wherein the one or more hardware processors are further configured to: identify one of the first, second, and third possible end of row locations preceding or exceeding the other possible end of row locations by a predetermined amount; and send a notification identifying the preceding or exceeding one of the possible end of row locations (Ball, page 1114, left column, lines 1-5 teaches GPS device for navigating; page 1118, section 3.5 last paragraph teaches the path as a sequence of row end points and road network way points; page 1118, right column, lines 5-14 teaches coverage planner for vehicle path control).
Therefore, from the teaching of Ball, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Ackerman to include wherein the one or more hardware processors are further configured to: identify one of the first, second, and third possible end of row locations preceding or exceeding the other possible end of row locations by a predetermined amount; and send a notification identifying the preceding or exceeding one of the possible end of row locations, as taught by Ball, to increase the reliability of data being used for identifying the row end.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Ball and Kawasaki as applied to claim 8 above, and further in view of Taware (US20060074496).
As to claim 9, Ackerman in view of Ball and Kawasaki teaches the control system of claim 8.
 Ackerman modified by Ball and Kawasaki does not teach wherein the one or more hardware processors are further configured to disregard the third possible end of row location when the third probability for the third possible end of row location does not overlap the first or second probabilities and is below a predetermined threshold.
However, in the same field of endeavor, Taware teaches rejecting a sensor when the sensor fails (i.e., values measured by the failed sensor not in the same group as other sensors) or confidence in the value of the signal falls below a threshold (Taware, para 0035, lines 1-5 from bottom).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Ackerman and modified by Ball and Kawasaki to include wherein the one or more hardware processors are further configured to disregard the third possible end of row location when the third probability for the third possible end of row location does not overlap the first or second probabilities and is below a predetermined threshold as disclosed by Taware so that the vehicle control system to be less affected by erroneous parameter values from failed sensors (Taware, para 0005-0006).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Ball and Kawasaki as applied to claim 8 above, and further in view of Qin (US20180299893).
As to claim 10, Ackerman in view of Ball and Kawasaki teaches the control system of claim 8.
Ackerman modified by Ball and Kawasaki does not teach wherein the one or more hardware processors are further configured to identify the end of row when any combination of the first, second, and third end of row probabilities exceed a predetermined threshold.
However, in the same field of endeavor, Qin teaches determining the end of row based on the first, second, and third probabilities (Qin, para 0062, lines 1-5 from bottom) and identifying an object based on the probability above a threshold (Qin, para 0072, lines 1-5 from bottom).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system disclosed by Ackerman and modified by Ball and Kawasaki to include wherein the one or more hardware processors are further configured to identify the end of row when any combination of the first, second, and third end of row probabilities exceed a predetermined threshold as disclosed by Qin to facilitate autonomous driving or assist manual driving (Qin, para 002).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Ball and Kawasaki as applied to claim 4 above, and further in view of Wei.
As to claim 12, Ackerman in view of Ball and Kawasaki teaches the control system of claim 4.
Ackerman does not teach wherein the one or more hardware processors are further configured to adjust the VO data based on the end of row.
However, in the same field of endeavor, Wei teaches GPS positions are obtained by an on-board GPS receiver and periodically used to adjust the vehicle orientations and positions estimated by stereovision (see at least Wei, Abstract) and the GPS position is used to adjust the stereovision-based trajectory (see at least Wei, Section 6.4.2, Fig. 13, Fig. 14 and related text).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device disclosed by Ackerman and modified by Ball and Kawasaki to include wherein the one or more hardware processors are further configured to adjust the VO data based on the end of row as disclosed by Wei to provide more accurate locations of surrounding items of interest for better vehicle control.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Ball and Kawasaki as applied to claim 4 above, and further in view of Zhang.
As to claim 13, Ackerman in view of Ball and Kawasaki teaches the control system of claim 4.
Ackerman further teaches detecting the vehicle reaching the end of the row based on the VO data (see at least Ackerman para 0038, 0030).
Ackerman modified by Ball and Kawasaki does not teach wherein the one or more hardware processors are further configured to: generate a point cloud map from the image data identifying two adjacent rows in the field; generate two lines corresponding with locations of the two adjacent rows; generate a centerline between the two adjacent lines indicating a desired path for the vehicle between the two adjacent rows; and detect the vehicle reaching the end of the row based on the point cloud map.
However, in the same field of endeavor, Zhang teaches the vehicle detecting tree rows from the point cloud acquired by the lidar (see at least Zhang, page 2, paragraph 1), the tree rows are represented by two parallel lines (Zhang, page 2, 2nd-3rd paragraphs, also see Fig. 2_right), the vehicle is then commanded to follow the centerline between the final two lines (Zhang, page 2, second paragraph teaches vehicle following centerline between the two lines).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device disclosed by Ackerman and modified by Ball and Kawasaki to include generate a point cloud map from the image data identifying two adjacent rows in the field; generate two lines corresponding with locations of the two adjacent rows; generate a centerline between the two adjacent lines indicating a desired path for the vehicle between the two adjacent rows; and detect the vehicle reaching the end of the row based on the point cloud map as disclosed by Zhang to provide better vehicle control between two rows of crops or trees.
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Taware.
As to claim 14, Ackerman teaches a method for steering a vehicle in a field, comprising: 
receiving global navigation satellite system (GNSS) data from a GNSS receiver located on the vehicle (see at least Ackerman para 0024 for GPS on the scout, also see para 0039); 
receiving three dimensional (3-D) image data from a 3-D image sensor located on the vehicle (see at least Ackerman para 0025 for 3D LIDAR, stereo camera); 
converting the 3-D image data into visual odometry (VO) data (see at least Ackerman para 0030 for visual odometry can be used for identifying vehicle motion); 
identifying a first possible end of row location for one or more rows based on the GNSS data (see at least Ackerman, para 0024 for vehicle identifies own position in the field, GPS system of the vehicle identifies vehicle location; para 0039 for identifying crop rows via GPS); 
identifying a second possible end of row location based for the one or more rows on the 3-D data (see at least Ackerman, para 0038); 
identifying a third possible end of row location for the one or more rows based on the VO data (see at least Ackerman, para 0030 for visual odometry can be used for identifying the scout’s motion; para 0038 for checking vehicle at end of a row).
Ackerman does not explicitly teach determining an end of row based on the first, second and third possible end of row locations.
However, in the same field of endeavor, Taware teaches determining a final end of row location based on the first, second and third possible end of row locations (Taware, para 0031 teaches using multiple sensors to detect a physical parameter).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device disclosed by Ackerman to include determining a final end of row location based on the first, second and third possible end of row locations as disclosed by Taware to make the modification to all the vehicle control system to be less affected by erroneous parameter values from failed sensors (Taware, para 0005-0006).
As claim 15, Ackerman in view of Taware teaches the method of claim 14.
 Ackerman further teaches generating a simultaneous localization and mapping (SLAM) map from the VO data identifying a path of the vehicle around rows in the field (see at least Ackerman, para 0024 for vehicle identified own location and the location is transformed to global mapping; para 0056 for localization of the vehicle and translating the coordinated to a global GPS coordinate frame; para 0030 teaches VO; also see Fig. 8); using the SLAM map to steer the vehicle in subsequent passes around the field (see at least Ackerman, para 0024 for using the combined mapping to guide the vehicle); and updating the SLAM map in the subsequent passes around the field to reflect changes in the rows of the field and changes in areas around the field (see at least Ackerman, para 0035 for updating local position estimates; Fig. 7).
As to claim 16, Ackerman in view of Taware teaches the method of claim 14.
 further comprising: identifying a current location of the vehicle from the GNSS data (see at least Ackerman para 0024 for GPS on the vehicle); and adding the current location of the vehicle from the GNSS data to a current location of the vehicle in the SLAM map (see at least Ackerman para 0024 for GPS identifying location of the vehicle; para 0029 for the method can accept GPS input).
As to claim 17, Ackerman in view of Taware teaches the method of claim 14.
Ackerman further teaches selecting a turnaround path in a headland area for steering the vehicle from the end of row to a start of a next row (see at least Ackerman para 0038 for making a turn at end of a row into the next row); using the VO data to steer the vehicle along the turn-around path (see at least Ackerman para 0038 for generating a driving path based on vision sensor or laser; para 0030 for the sensor data input can be used for visual odometry); and adding the VO data generated while steering the vehicle along the turnaround path to the SLAM map (see at least Ackerman para 0035 for updating local position estimates; Fig. 7).
As to claim 18, Ackerman in view of Taware teaches the method of claim 17.
Ackerman further teaches identifying obstructions in the headland area from the 3-D image data (see at least Ackerman para 0048 for sensors for the vehicle detects obstacles; para 0025 for sensor is a stereo camera or 3D lidar); adjusting the turnaround path so the vehicle avoids the obstructions (see at least Ackerman para 0048 for sensors mapping for soil conditions, obstacles; para 0054 for a path plan of agricultural operation. The path plan is based on the mapping to avoid obstacles); and using the VO data to steer the vehicle along the adjusted turn-around path (see at least Ackerman para 0038 for generating a driving path based on vision sensor or laser; para 0030 for the sensor data input can be used for visual odometry).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ackerman in view of Taware as applied to claim 14 above, and further in view of Wei.
As to claim 19, Ackerman in view of Taware teaches the method of claim 14.
Ackerman modified by Taware does not teach wherein the end of row is based on the GNSS data, and the method further comprises recalculating the VO data based on the end of row.
However, in the same field of endeavor, Wei teaches GPS positions are obtained by an on-board GPS receiver and periodically used to adjust the vehicle orientations and positions estimated by stereovision (see at least Wei, Abstract) and the GPS position is used to adjust the stereovision-based trajectory (see at least Wei, Section 6.4.2, Fig. 13, Fig. 14 and related text).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computing device disclosed by Ackerman and modified by Taware to include wherein the end of row is based on the GNSS data, and the method further comprises recalculating the VO data based on the end of row as disclosed by Wei to provide more accurate locations of surrounding items of interest for better vehicle control.
Examiner’s Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
	 

/YUEN WONG/Primary Examiner, Art Unit 3667